DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 lacks antecedent basis for example, claim 4 recites, in part, “and the uplink frame is transmitted in a second spatial stream in the first frequency channel from the wireless station”. The claims 1-2 do not recite, “a first frequency channel”, thus the claim lacks antecedent basis. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-2, and 5-6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Radunovic et al. (US 2010/0232324 A1) in view of Quan et al. (US 2013/0195036 A1).
Regarding claim 1, Radunovic discloses a wireless station (STA) comprising:
a processing unit (fig.1 element 201);
a transceiver in communication with the processing unit (fig.1 and element 209 – 210 in combination with antenna 215);
a memory storing instructions executable by the processing unit to cause the wireless station (fig.1 element 204) to:
receive, using the transceiver (fig.2 element 202]), from a network node (fig.1 and par.[0029] which discloses access points), over a first frequency channel (par.[0034] discusses the problems when using full-duplex over a single frequency channel), a portion of a downlink frame (fig.10 element 1007 and par.[0087]), the portion comprising asynchronous full duplex (AFD) information (fig.10 and par.[0087] which recites, in part, “FIG. 10 illustrates an example packet header 1000 included at the start of a packet sent by a primary transmitter. The packet header 1000 comprises a first preamble 1001 and a MAC header 1002. As stated, the primary receiver parses the MAC header 1002 to determine that this is a primary transmission, and start transmitting in response to this. In particular, the primary receiver selects a node to transmit a packet to and initiates the transmission.”); and
transmit, using the transceiver, an uplink frame to the network node concurrently with the network node transmitting a remainder of the downlink frame (par.[0087] which recites, in part, “Because this takes a period of time to perform, the header comprises a busy tone 1003 after the MAC header 1002, to allow the primary receiver time to initiate transmission of a packet 1004. The busy tone 1003 is also long enough to give the primary receiver time to lock onto the phase of its own transmission, in order to enable the self-interference cancellation.” Fig.10 as node b is receiving the downlink frame, node b begins transmission of uplink frame 1004). 
While the disclosure of Radunovic substantially discloses the claimed subject matter, it does not disclose:
Transmit, using the transceiver, over a second frequency channel that is adjacent to the first frequency channel. However, this technique was well-known at the time of the filing of the instant application. 
For example, the disclosure of Quan teaches:
Transmit, using the transceiver, over a second frequency channel that is adjacent to the first frequency channel (par.[0065] “If the AP 104 is configured to receive packets on any channel, the STA 106 may be configured to commence transmitting to AP 104 at any time on any channel, without having to indicate which channel may be used. If the AP 104 is configured to receive packets on only the primary channel, the STA 106 may be configured to indicate to the AP 104 on which channel the STA 106 will transmit to the AP 104, using a configuration packet or another method” and par.[0069] which recites, in part, “The AP 304 and STAs may receive or transmit messages on one or more channels for narrowband communication. For example, the AP 304 and STAs may support wireless communication on eight or sixteen channels where each channel is a 1 MHz or 2 MHz frequency band.”).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the techniques as discussed in Radunovic, with the transmission of uplink data from a station to an AP using an adjacent channel as discussed in Quan. The motivation/suggestion would have been to transmit data to an AP using a channel with the highest quality and high reliability.

Regarding claim 2, Radunovic discloses wherein the instructions cause the wireless station to transmit the uplink frame in the first frequency channel (par.[0034] discloses using a single frequency for full-duplex, and fig.10 and par.[0087] discloses that the instructions cause the node-b to begin an uplink transmission).

Regarding claim 5, Radunovic discloses:
wherein the instructions further cause the wireless station to wait a predetermined delay time after receiving the AFD information before transmitting the uplink frame over the communication channel (par.[0087] which recites, in part, “Because this takes a period of time to perform, the header comprises a busy tone 1003 after the MAC header 1002, to allow the primary receiver time to initiate transmission of a packet 1004.”).
Regarding claim 6, Radunovic discloses:
wherein the predetermined delay time is indicated by the AFD information (fig.10 discloses AFD information in elements 1007, 1008, 1009, and 1010, the busy tone indicates a back of the receiving station, and the station/node waits that length of time to transmit its packet).

Claim(s) 1-2, and 4, is/are rejected under 35 U.S.C. 103 as being unpatentable over Aboul-Magd et al. (US 2019/0116018 A1) in view of Quan et al. (US 2013/0195036 A1).

Regarding claim 1, Aboul-Magd discloses a wireless station (STA) comprising:
a processing unit (fig.1b element 152);
a transceiver in communication with the processing unit (fig.1b and element 164 and 166 in combination with 154);
a memory storing instructions executable by the processing unit to cause the wireless station (fig.1b element 160) to:
receive, using the transceiver (fig.1b element 154), from a network node (fig.1a element 102), over a first frequency channel (par.[0056] discusses contention based access for uplink and downlink transmissions), a portion of a downlink frame (fig.2 TXOP information 114 in the header of DL transmission par.[0056 – 0057]), the portion comprising asynchronous full duplex (AFD) information (fig.10 and par.[0056] which discloses TXOP information for full duplex transmissions); and
transmit, using the transceiver, an uplink frame to the network node concurrently with the network node transmitting a remainder of the downlink frame (par.[0060 - 0061]).
While the disclosure of Aboul-Magd substantially discloses the claimed subject matter, it does not disclose:
Transmit, using the transceiver, over a second frequency channel that is adjacent to the first frequency channel. However, this technique was well-known at the time of the filing of the instant application. 
For example, the disclosure of Quan teaches:
Transmit, using the transceiver, over a second frequency channel that is adjacent to the first frequency channel (par.[0065] “If the AP 104 is configured to receive packets on any channel, the STA 106 may be configured to commence transmitting to AP 104 at any time on any channel, without having to indicate which channel may be used. If the AP 104 is configured to receive packets on only the primary channel, the STA 106 may be configured to indicate to the AP 104 on which channel the STA 106 will transmit to the AP 104, using a configuration packet or another method” and par.[0069] which recites, in part, “The AP 304 and STAs may receive or transmit messages on one or more channels for narrowband communication. For example, the AP 304 and STAs may support wireless communication on eight or sixteen channels where each channel is a 1 MHz or 2 MHz frequency band.”).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the techniques as discussed in Aboul-Magd, with the transmission of uplink data from a station to an AP using an adjacent channel as discussed in Quan. The motivation/suggestion would have been to transmit data to an AP using a channel with the highest quality and high reliability.
Regarding claim 2, Aboul-Magd discloses: 
wherein the instructions cause the wireless station to transmit the uplink frame in the first frequency channel (par.[0060 – 0062]).
Regarding claim 4, Aboul-Magd discloses:
Wherein the remainder of the downlink frame is transmitted in a first spatial stream in the frequency channel, and the uplink frame is transmitted in a second spatial stream in the first frequency channel from the wireless station (par.[0087] which recites, in part, “spatial multiplexing techniques such as multi-user multiple input multiple output (MU-MIMO)) and fig.8).

Claim(s) 1-2, and 4-6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Radunovic et al. (US 2010/0232324 A1) in view of Min et al. (US 2018/0097605 A1).
Regarding claim 1, Radunovic discloses a wireless station (STA) comprising:
a processing unit (fig.1 element 201);
a transceiver in communication with the processing unit (fig.1 and element 209 – 210 in combination with antenna 215);
a memory storing instructions executable by the processing unit to cause the wireless station (fig.1 element 204) to:
receive, using the transceiver (fig.2 element 202]), from a network node (fig.1 and par.[0029] which discloses access points), over a first frequency channel (par.[0034] discusses the problems when using full-duplex over a single frequency channel), a portion of a downlink frame (fig.10 element 1007 and par.[0087]), the portion comprising asynchronous full duplex (AFD) information (fig.10 and par.[0087] which recites, in part, “FIG. 10 illustrates an example packet header 1000 included at the start of a packet sent by a primary transmitter. The packet header 1000 comprises a first preamble 1001 and a MAC header 1002. As stated, the primary receiver parses the MAC header 1002 to determine that this is a primary transmission, and start transmitting in response to this. In particular, the primary receiver selects a node to transmit a packet to and initiates the transmission.”); and
transmit, using the transceiver, an uplink frame to the network node concurrently with the network node transmitting a remainder of the downlink frame (par.[0087] which recites, in part, “Because this takes a period of time to perform, the header comprises a busy tone 1003 after the MAC header 1002, to allow the primary receiver time to initiate transmission of a packet 1004. The busy tone 1003 is also long enough to give the primary receiver time to lock onto the phase of its own transmission, in order to enable the self-interference cancellation.” Fig.10 as node b is receiving the downlink frame, node b begins transmission of uplink frame 1004). 
While the disclosure of Radunovic substantially discloses the claimed subject matter, it does not disclose:
Transmit, using the transceiver, over a second frequency channel that is adjacent to the first frequency channel. However, this technique was well-known at the time of the filing of the instant application. 
For example, the disclosure of Min teaches:
Transmit, using the transceiver, over a second frequency channel that is adjacent to the first frequency channel (par.[0018] “Example embodiments of the present disclosure relate to systems, methods, and devices to enable asynchronous full-duplex OFDMA transmissions, where an access point pre-allocates OFDMA resources (e.g., sub-channels) to a set (or subset) of wireless communication devices in such a way that their uplink transmission should not interfere with any on-going scheduled OFDMA downlink and/or uplink transmissions.”).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the techniques as discussed in Radunovic, with the transmission of uplink data from a station to an AP using an adjacent channel as discussed in Min. The motivation/suggestion would have been to prevent interference between uplink and downlink transmissions by using different channels (e.g. sub-channels) which allows for stations and controllers to transmit on the uplink and downlink at substantially the same time.

Regarding claim 2, Radunovic discloses wherein the instructions cause the wireless station to transmit the uplink frame in the first frequency channel (par.[0034] discloses using a single frequency for full-duplex, and fig.10 and par.[0087] discloses that the instructions cause the node-b to begin an uplink transmission).

Regarding claim 4, Min discloses:
Wherein the remainder of the downlink frame is transmitted in a first spatial stream in the frequency channel, and the uplink frame is transmitted in a second spatial stream in the first frequency channel from the wireless station (par.[0032] which recites, in part, “In one embodiment, the AP 102 may identify a set (or subset) of OFDMA sub-channels (or resource units (RUs)) that stations A, B, and C may utilize for a potential unsolicited uplink transmission using a set of criteria.”).

Regarding claim 5, Radunovic discloses:
wherein the instructions further cause the wireless station to wait a predetermined delay time after receiving the AFD information before transmitting the uplink frame over the communication channel (par.[0087] which recites, in part, “Because this takes a period of time to perform, the header comprises a busy tone 1003 after the MAC header 1002, to allow the primary receiver time to initiate transmission of a packet 1004.”).
Regarding claim 6, Radunovic discloses:
wherein the predetermined delay time is indicated by the AFD information (fig.10 discloses AFD information in elements 1007, 1008, 1009, and 1010, the busy tone indicates a back of the receiving station, and the station/node waits that length of time to transmit its packet).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radunovic et al as applied to claim 1, in view of Gurbuz et al. (US 2018/0343104 A1).

Regarding claim 7, Radunovic discloses, the method of claim 1, but does not explicitly disclose:
wherein the instructions further cause the wireless station to decode auto-detection information included in a preamble of the downlink frame, thereby determining the downlink frame is an AFD frame (par.[0083] which recites, in part. 
In an analogous art, Gurbuz discloses:
wherein the instructions further cause the wireless station to decode auto-detection information included in a preamble of the downlink frame, thereby determining the downlink frame is an AFD frame (par.[0007] which recites, in part, “The basic FD operation is implemented in a bidirectional FD scenario, where two nodes can simultaneously communicate with each other by making use of the packet preambles for FD operation.”).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Radunovic, with the methods as discussed in Gurbuz. The motivation/suggestion would have been to allow for backward compatibility between the full duplex and half duplex systems. 


Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Jindal et al. (US 2016/0127108 A1) “In-Band Full-Duplex Operation”
Jiang et al. (US 2018/0198593 A1) “Full Duplex Transmission Setup and Release Mechanism”
Zhou et al. (US 2015/0078215 A1) fig.9 discloses receiving AFD information from the network and sending back measurements.
Liu et al. (US 2017/0195107 A1) “Full-Duplex Communication Method in WLAN System and Apparatus”
 Oren et al. (US 2017/0366957 A1) “Wi-Fi Aware Protection System”
Genossar et al. (US 2018/0062902 A1) “Transition Intervals for Channel Bonding in Wireless Networks.                                                                                                                                                                                  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411